Title: Introductory Note: To James Gunn, [22 December 1798]
From: 
To: 



[New York, December 22, 1798]

This letter concerns proposals for reorganizing the Army. This is a complicated subject, for it involves a series of bewildering statutes enacted by Congress concerning the Regular Army, Additional Army, Provisional Army, and Eventual Army.
When the Constitution went into effect in 1789, the new government inherited an army which had served under the Continental Congress and which was the nucleus of the Regular Army of the United States. To this force, which originally consisted of one regiment of infantry and one battalion of artillery, a second regiment of infantry was added in 1791, and in March, 1792, additional legislation provided for an army of four regiments of infantry, one battalion of artillery, and a squadron of light dragoons. In an effort to achieve coordination among the three branches of the Army established by Congress, Major General Anthony Wayne on September 4, 1792, issued general orders transforming the Regular Army into the Legion of the United States. The Legion, in turn, was divided into four sublegions, each of which consisted of one company of artillery, one regiment of infantry, and one troop of light dragoons. During the next four years the only change in the Regular Army occurred in 1794 when the battalion of engineers was enlarged to a corps. Throughout the period when the Army was divided into sublegions, officers held their appointments as infantrymen, artillerists, or dragoons in one of the four sublegions.
In 1796 Congress abolished the division of the armed forces into sublegions and enacted legislation providing for four regiments of infantry, a corps of artillerists and engineers, and two companies of light dragoons. Two years later a regiment of artillerists and engineers was added to this force, and in 1799 the Corps of Artillerists and Engineers was transformed into a regiment. By 1799, then, the Regular Army consisted of four regiments of infantry of eight companies each, two regiments of artillerists and engineers, and one regiment of light dragoons. Hamilton and his contemporaries usually referred to the Regular Army as the “old regiments” or the “old army.”
Throughout the period when Hamilton served as inspector general, most of the Regular Army (with the exception of the Additional Army mentioned below) was stationed in the West. One regiment of infantry and two companies of cavalry were assigned to the frontiers of Georgia and Tennessee. The three other regiments of infantry were distributed along the Canadian border and at posts on the Miami, Ohio, Mississippi, and Tombigbee rivers. The members of a battalion of artillerists and engineers also served on the northern and western frontiers. The remainder of the artillerists and engineers, except for those in the field, manned the nation’s coastal defenses. Hamilton was in command of those troops on the western frontier and in the Middle Atlantic and New England states; Charles Cotesworth Pinckney commanded the cavalry and the troops in the southern states.
The Additional Army was created on July 16, 1798, with the passage by Congress of “An Act to augment the Army of the United States, and for other purposes.” This act increased the authorized strength of the Army from 4,173 to 14,421 officers and men and authorized the President “to raise, in addition to the present military establishment, twelve regiments of infantry, and six troops of light dragoons to be enlisted for and during the continuance of the existing differences between the United States and the French Republic, unless sooner discharged.…” Although the twelve regiments provided for by this act were part of the Regular Army, they were a separate and distinct part and were treated as such, and the War Department handled the recruitment and officering of these regiments separately from those of the Regular Army. Moreover, Hamilton held his commissions as major general and inspector general under the act of July 16, 1798, and during the last months of 1798 and all of 1799 he devoted a large part of his time and attention to raising the twelve additional regiments authorized by Congress.
Each of the infantry regiments in the Additional Army consisted of ten companies. These regiments were numbered from five to sixteen, and each was assigned a state or states from which it could draw its recruits. The Fifth Regiment was to enlist soldiers in South Carolina, Georgia, and Kentucky; the Sixth Regiment in North Carolina and Tennessee; the Seventh and Eighth regiments in Virginia; the Ninth Regiment in Maryland; the Tenth Regiment in Pennsylvania; the Eleventh Regiment in Pennsylvania, New Jersey, and Delaware; the Twelfth Regiment in New York; the Thirteenth Regiment in Connecticut; the Fourteenth Regiment in Massachusetts; the Fifteenth Regiment in Massachusetts and the District of Maine; and the Sixteenth Regiment in New Hampshire, Rhode Island, and Vermont. Enlistees for the cavalry in the Additional Army were to be drawn from Pennsylvania, New Jersey, Virginia, Maryland, and South Carolina. Hamilton was in command of those regiments of the Additional Army north of Virginia, and Pinckney commanded the cavalry and the infantry regiments in Virginia and the other southern states.
The beginning of the end of the Additional Army was signalized on February 20, 1800, with the passage of “An Act to suspend in part, an act, intituled ‘An act to augment the Army of the United States; and for other purposes,’” which provided: “That all further enlistments under the second section of an act, intituled ‘An act to augment the army of the United States, and for other purposes’ shall be suspended until the further order of Congress, unless in the recess of Congress, and during the continuance of the existing differences between the United States and the French Republic, war shall break out between the United States and the French Republic, or imminent danger of invasion of their territory by the said Republic, shall in the opinion of the President of the United States, be discovered to exist.” Then on May 14, 1800, Congress passed an act providing for the disbandment of most of the Additional Army. Under this act it was “lawful for the President of the United States to suspend any further military appointments” to the Additional Army. In addition, this act provided: “That the President of the United States shall be, and hereby is authorized and empowered to discharge, on or before the fifteenth day of June next, all such officers, non-commissioned, or raised, under and by virtue of the said acts, or either of them, except the engineers, inspector of artillery, and inspector of fortifications. Provided always, that nothing in this act contained shall be construed to authorize any reduction of the first four regiments of infantry, the two regiments of artillerists and engineers, the two troops of light dragoons, or of the general and other staff, authorized by the several laws for the establishing and organizing of the aforesaid corps.”

The Provisional Army was a paper organization which not only never took the field but was not even raised. On May 28, 1798, Congress passed an act authorizing the “President of the United States … in the event of a declaration of war against the United States, or of actual invasion of their territory, by a foreign power, or of imminent danger of such invasion discovered in his opinion to exist, before the next session of Congress, to cause to be enlisted, and to call into actual service, a number of troops, not exceeding ten thousand non-commissioned officers, musicians and privates, to be enlisted for a term not exceeding three years.…” Congress reconvened on December 3, 1798, and on that date, in accordance with the terms of the act of May 28, 1798, the President lost his authority to raise a Provisional Army. In the interval between the passage of the act and the reconvening of Congress, Adams had made no effort to recruit anyone for the Provisional Army, but he did nominate—and the Senate approved—seven men to be officers in that army. The commissions held by these officers did not, however, automatically lapse on December 3, 1798, for Section 9 of the act of May 28, 1798, provided that “the commander of the army … and the general, field and commissioned officers who may be appointed by virtue of this act, shall respectively continue in commission during such term only as the President shall judge requisite for the public service.” The point, however, is academic, for these officers had no troops to command either before or after December 3, 1798. Finally, to add still further to the confusion, no record has been found that either the President or the War Department ever informed these men that they were no longer officers in the Provisional Army.
To fill the statutory void created by the demise of the Provisional Army, Congress gave the President the authority to raise the Eventual Army. On March 2, 1799, Congress passed “An Act giving eventual authority to the President of the United States to augment the Army.”  This act provided: “That it shall be lawful for the President of the United States, in case war shall break out between the United States and a foreign European power, or in case imminent danger of invasion of their territory by any such power shall, in his opinion, be discovered to exist, to organize and cause to be raised in addition to the other military force of the United States, twenty-four regiments of infantry, a regiment and a battalion of riflemen, a battalion of artillerists and engineers, and three regiments of cavalry, or such part thereof as he shall judge necessary; the non-commissioned officers and privates of which to be enlisted for a term not exceeding three years.…” The final section of this act stated that the President’s power to raise such an army “shall cease at the expiration of the session of Congress next ensuing the present, unless … [it] shall be, by some future law, continued in force for a longer time.” During the period that this law was in effect (that is, until May 14, 1800), Adams submitted to the Senate no nominations for officers in the Eventual Army. On the other hand, on March 11, 1799, James McHenry wrote to William Macpherson of Pennsylvania that he had been appointed a brigadier general in the Eventual Army and that he would command the troops sent to suppress Fries’s Rebellion. Macpherson thus had the distinction, if indeed it was a distinction, of being the only officer in the Eventual Army.
The bulk of the troops under Macpherson’s command were from the Corps of Volunteers which was originally authorized on May 28, 1798, by Section 3 of “An Act authorizing the President of the United States to raise a Provisional Army.” Private citizens who organized themselves into volunteer companies and who provided their own arms and equipment could be accepted into the service of the United States by the President “… at any time within three years after the passing of this act, if in his opinion the public interest shall require,” and they “… shall be liable to be called upon to do military duty at any time the President shall judge proper, within two years after he shall accept the same.” An act of June 22, 1798, gave the President the authority to issue rules for the training and discipline of the volunteers, and the conditions of service under which the volunteers would serve were later changed by an act of March 2, 1799. Although many such companies were formed, the only ones which saw active duty were those commanded by Macpherson.
